Per Curiam.
The defendant’s main grievance lies in his claim that the court found, on the plaintiff’s uncorroborated testimony, the vital facts necessary to support a conclusion of intolerable cruelty. This claim, as the plaintiff’s appendix discloses, is not accurate. But that aside, it is sound law that while corroboration should usually be required and, where there is none, a court should proceed with great caution and care, the fact, if a ground for divorce has been clearly established, that there is no evi*739dence of its existence other than the testimony of the plaintiff does not preclude a judgment dissolving the marriage. Senderoff v. Senderoff, 133 Conn. 300, 302, 50 A.2d 422; Babcock v. Babcock, 117 Conn. 310, 312, 167 A. 815.
The only other claim advanced by the defendant upon which we wish to comment is that at the time of trial the court permitted the plaintiff to amend her prayers for relief by adding a request for alimony. The record fails to show that the defendant raised at trial any claim of law in this regard. But if it is assumed that he did so, the amendment was within the discretion of the court and we find nothing to indicate that its discretion was abused.
There is no error.